                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Stephen Andrew Ross                                                 Docket No. 4:15-CR-11-1H

                               Petition for Action on Supervised Release

COMES NOW Kristyn Super, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Stephen Andrew Ross, who, upon an earlier plea of guilty to
Possession of a Stolen Firearm, in violation of 18 U.S.C. § 922(j), 18 U.S.C. § 924(a)(2), was sentenced by
the Honorable Malcolm J. Howard, Senior U.S. District Judge, on March 9, 2016, to the custody of the
Bureau of Prisons for a term of 46 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

   Stephen Andrew Ross was released from custody on January 29, 2019, at which time the term of
supervised release commenced.

    On March 28, 2019, a Violation Report was submitted to the court reporting that the defendant tested
positive for cocaine. At that time, supervision was permitted to continue.

    On May 30, 2019, a Petition for Action on Supervised Release was submitted to the court reporting that
the defendant tested positive for amphetamine, methamphetamine, fentanyl, norfentanyl, and cocaine. He
was referred to intensive outpatient substance abuse treatment and the conditions of supervised release were
modified to remove sex offender treatment and participation in the DROPS Program.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

       On May 29, 2019, Ross submitted a urinalysis screening, which was confirmed as positive for
cocaine by Alere Laboratories on June 8, 2019. The defendant was confronted with the results of this
screening and admitted to using cocaine. As a sanction for the violation conduct, it is respectfully
recommended that the conditions of supervised release be modified to include participation in Home
Detention, to include Radio Frequency Monitoring, for a period of 90 days.

       The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      not to exceed 90 consecutive days. The defendant shall be restricted to their residence at all times
      except for pre-approved and scheduled absences for employment education, religious activities,
      treatment, attorney visits, court appearances, court obligations or other activities as approved by the
      probation officer. The defendant shall submit to the following Location Monitoring: Radio
      Frequency monitoring and abide by all program requirements, instructions, and procedures provided
      by the supervising officer.

   Except as herein modified, the judgment shall remain in full force and effect.
Stephen Andrew Ross
Docket No. 4:15-CR-11-1H
Petition For Action
Page 2

Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ Kristyn Super
Robert L. Thornton                                Kristyn Super
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  200 Williamsburg Pkwy, Unit 2
                                                  Jacksonville, NC 28546-6762
                                                  Phone: 910-346-5104
                                                  Executed On: June 18 2019

                                     ORDER OF THE COURT

                                18th
Considered and ordered this _________              June
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge
